UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD OLISLAGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00030-BO-1)


Submitted:   May 21, 2010                 Decided:   June 17, 2010


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.   Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant         to        a    written         plea     agreement,       Richard

Olislager       pled     guilty        to    receiving            child    pornography       in

violation of 18 U.S.C. § 2252(a) (2006).                              The district court

initially sentenced him to 480 months.                              However, because the

Government      failed       to    recommend       a       180-month      sentence,    as    it

agreed to in the plea agreement, we vacated Olislager’s sentence

and   remanded         for    resentencing.                 On     remand,    despite       the

Government’s       recommendation             of       a     180-month       sentence       and

Olislager’s request that the court follow that recommendation,

the district court sentenced Olislager to 235 months, the bottom

of the properly calculated advisory guideline range.

            Olislager has noted his appeal.                          Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in his view, there are no meritorious issues for

appeal,     but    questioning             whether         the    sentence    imposed       was

unreasonable because the district court did not, on the record,

address the 18 U.S.C. § 3553(a) (2006) factors and provide an

individualized explanation of the chosen sentence.                                Olislager

was advised of his right to file a pro se supplemental brief,

but has not done so.               We again vacate the sentence and remand

for resentencing.

            A     sentence        is   reviewed        for       reasonableness   under      an

abuse of discretion standard.                  Gall v. United States, 552 U.S.

                                               2
38, 51 (2007).       This review requires consideration of both the

procedural and substantive reasonableness of a sentence. Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After determining whether the district court properly calculated

the defendant’s advisory guideline range, this court must decide

whether the district court considered the § 3553(a) factors,

analyzed     the     arguments     presented        by    the    parties,     and

sufficiently explained the selected sentence.                Gall, 552 U.S. at

51; see United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009) (holding that, while the “individualized assessment need

not be elaborate or lengthy, . . . it must provide a rationale

tailored to the particular case . . . and [be] adequate to

permit meaningful appellate review”).               Properly preserved claims

of procedural error are subject to harmless error review.                   Lynn,

592   F.3d   at    576.     If   the   sentence     is    free   of   significant

procedural error, the appellate court reviews the substantive

reasonableness of the sentence.               Id. at 575; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

             Olislager contends that his sentence is procedurally

unreasonable because the district court did not consider the

§ 3553(a) factors.          Olislager properly preserved the issue by

arguing in the district court for a sentence below the advisory

guideline    range    and    asserting       that   his   employment     history,

family ties and responsibilities, and his alcoholism warranted a

                                         3
lesser sentence.       See Lynn, 592 F.3d at 577-78 (As long as a

defendant    “draw[s]      arguments     from      §     3553       for    a    sentence

different than the one ultimately imposed, an aggrieved party

sufficiently alerts the district court of its responsibility to

render an individualized explanation addressing those arguments,

and thus preserves its claim.”).

            Although     the      district   court           is    not    required   to

“robotically tick through § 3553(a)’s every subsection,” United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), it must

“place on the record an individualized assessment based on the

particular facts of the case before it.                           This individualized

assessment need not be elaborate or lengthy, but it must provide

a rationale tailored to the particular case at hand and adequate

to permit meaningful appellate review.”                 Carter, 564 F.3d at 330

(internal    quotation      marks,    footnote,        and        citation     omitted).

This is true even when, as here, the district court sentences a

defendant within the applicable Guidelines range.                        Id.

            Other    than      noting    that      Olislager             had   a   prior

conviction   and    that    his    offense   was       not    merely      passive,   the

district court did not address any of the § 3553(a) factors.

The court also failed to provide an individualized explanation

for its determination that a 235-month sentence would accomplish

the sentencing goals set out in § 3553(a).                        Under Lynn, we find

that this error is not harmless.             Id. at 582.              Accordingly, we

                                        4
vacate Olislager’s sentence and remand for resentencing.             We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                VACATED AND REMANDED




                                    5